 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7    ROCHELLE R.,

 8                                      Plaintiff,              CASE NO. C19-0818-MAT

 9              v.
                                                                ORDER RE: SOCIAL SECURITY
10    ANDREW M. SAUL,                                           DISABILITY APPEAL
      Commissioner of Social Security,
11
                                        Defendant.
12

13          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

14   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

15   applications for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

16   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

17   administrative record (AR), and all memoranda of record, this matter is AFFIRMED.

18                                 FACTS AND PROCEDURAL HISTORY

19          Plaintiff was born on XXXX, 1985. 1 She completed one year of college and previously

20   worked as a housekeeping/cleaner, hand packager, administrative assistant, sales clerk, cashier

21   checker, automobile rental clerk, vendor, merchandise marker, and janitor. (AR 51, 841-43.)

22          Plaintiff filed SSI and DIB applications in April 2013, alleging disability beginning

23
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).

     ORDER
     PAGE - 1
 1   September 9, 2012. (AR 302, 306.) The applications were denied initially and on reconsideration.

 2   On January 12, 2015, ALJ Tom Morris held a hearing, taking testimony from plaintiff and a

 3   vocational expert (VE). (AR 49-81.) He took additional VE testimony at a May 21, 2015 hearing.

 4   (AR 31-48.) In an August 10, 2015 decision, the ALJ found plaintiff not disabled. (AR 15-25.)

 5          Plaintiff timely appealed. The Appeals Council denied plaintiff’s request for review on

 6   February 10, 2017 (AR 1-3), making the ALJ’s decision the final decision of the Commissioner.

 7   Plaintiff appealed the final decision to this Court. By Order dated March 14, 2018, the Court found

 8   the ALJ erred in assessing plaintiff’s symptom testimony and remanded the matter back to the ALJ

 9   for further proceedings, including reassessment of both the symptom testimony and evidence from

10   treating physician Dr. Chris Chan. (AR 884-95.) On July 15, 2018, the Appeals Council remanded

11   back to the ALJ for further proceedings consistent with the Order of the Court. (AR 898.)

12          On December 11, 2018, the ALJ held another hearing, with testimony from plaintiff and a

13   VE. (AR 829-55.) Because she had returned to work, plaintiff requested a closed period of

14   disability, from September 9, 2012 through December 31, 2015. (AR 831-32.) The ALJ, on

15   January 28, 2019, issued a decision finding plaintiff not disabled. (AR 800-10.) Plaintiff appealed

16   this final decision of the Commissioner to this Court. See 20 C.F.R. §§ 404.984, 416.1484.

17                                           JURISDICTION

18          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

19                                            DISCUSSION

20          The Commissioner follows a five-step sequential evaluation process for determining

21   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

22   be determined whether the claimant is gainfully employed. The ALJ found plaintiff had not

23   engaged in substantial gainful activity during the relevant time period, from September 9, 2012



     ORDER
     PAGE - 2
 1   through December 31, 2015. At step two, it must be determined whether a claimant suffers from

 2   a severe impairment. The ALJ found plaintiff’s hemolytic (sickle cell) anemia severe. Step three

 3   asks whether a claimant’s impairments meet or equal a listed impairment. The ALJ found

 4   plaintiff’s impairments did not meet or equal the criteria of a listed impairment.

 5          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 6   residual functional capacity (RFC) and determine at step four whether the claimant has

 7   demonstrated an inability to perform past relevant work. The ALJ found plaintiff, during the

 8   relevant time period, able to perform sedentary work, with the following limitations: lift ten

 9   pounds frequently and occasionally; sit for six out of eight hours and stand/walk for two out of

10   eight hours, with standing and/or walking only twenty minutes per occurrence before returning to

11   work duties while sitting; occasionally balance, stoop, crouch, kneel, and crawl, but no climbing

12   ladders, ropes, or scaffolds; frequent handling; avoid concentrated exposure to hazards (dangerous

13   machinery, unprotected heights), fumes, odors, dusts, gases, poor ventilation, and vibration; cannot

14   perform at a production rate pace, such as in assembly line work, as where the pace is mechanically

15   controlled; can perform goal oriented work where the worker has more control over the pace of

16   work; may be off task ten percent of the time and could have five absences each year. With that

17   assessment, the ALJ found plaintiff unable to perform past relevant work.

18          If a claimant demonstrates an inability to perform past relevant work, or has no past

19   relevant work, the burden shifts to the Commissioner to demonstrate at step five that the claimant

20   retains the capacity to make an adjustment to work that exists in significant levels in the national

21   economy. With the assistance of the VE, the ALJ found plaintiff capable of performing other jobs,

22   such as work as a food beverage order clerk, document preparer, and addresser.

23          This Court’s review of the ALJ’s decision is limited to whether the decision is in



     ORDER
     PAGE - 3
 1   accordance with the law and the findings supported by substantial evidence in the record as a

 2   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Accord Marsh v. Colvin, 792 F.3d

 3   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported

 4   by substantial evidence in the administrative record or is based on legal error.”) Substantial

 5   evidence means more than a scintilla, but less than a preponderance; it means such relevant

 6   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

 7   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

 8   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

 9   F.3d 947, 954 (9th Cir. 2002).

10          Plaintiff argues the ALJ did not comply with the district court remand and did not properly

11   assess her testimony, the opinion of Dr. Chan, or her RFC. She requests remand for an award of

12   benefits or, alternatively, further proceedings. The Commissioner argues the ALJ’s decision has

13   the support of substantial evidence and should be affirmed.

14                                    Compliance with Remand Order

15          In previously finding this matter subject to remand, the Court found the ALJ failed to

16   sufficiently identify the symptom testimony found inconsistent with plaintiff’s activities of daily

17   living. (AR 889-90.) The Court pointed to case law holding that the mere fact a claimant cares

18   for small children did not constitute an “adequately specific conflict” with the claimant’s reported

19   or opined limitations. Treviso v. Berryhill, 871 F.3d 664, 676, 682 (9th Cir. 2017) (noting record

20   contained “almost no information” about regular childcare activities involved, including their

21   extent and frequency, whether claimant cared for the children alone or with the assistance of others,

22   and that the “only childcare responsibilities identified at the hearing were one-off events, such as

23   taking the children to the doctor or attending hearings (often by phone).”) See also Garrison v.



     ORDER
     PAGE - 4
 1   Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (recognizing that, because “‘disability claimants should

 2   not be penalized for attempting to lead normal lives in the face of their limitations,’” only a level

 3   of activity inconsistent with a claimant’s “claimed limitations” would have bearing on the

 4   assessment of her symptom testimony.”) (quoting Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

 5   1998)). The Court found the only other rationale supplied by the ALJ for not accepting plaintiff’s

 6   symptom testimony – that the alleged symptoms and limitations were not fully supported by the

 7   objective medical evidence – was not alone sufficient to uphold the ALJ’s conclusion. (AR 891

 8   (citing Bunnell v. Sullivan, 947 F.2d 341, 343 (9th Cir. 1991)). The Court also found that rationale

 9   lacked the support of substantial evidence in that it appeared to reflect a finding plaintiff did not

10   have any further complications from her sickle cell anemia, while that impairment appeared

11   sufficient alone to fully explain plaintiff’s symptoms. (AR 892.) The Court also directed the ALJ

12   to reconsider the evidence from Dr. Chan, finding the same failures in relation to sickle cell anemia

13   and activities. (AR 894-95.)

14          Plaintiff maintains the ALJ relied on the same activities and again highlighted her childcare

15   activities, without developing the record as to the extent and frequency of the latter. She asserts

16   the ALJ cherrypicked her function reports to make general findings, while disregarding details

17   evidencing her limitations and other contradictory evidence.           She avers the ALJ again

18   impermissibly found her symptoms and limitations not fully supported by objective evidence and

19   contends the ALJ offered the same insufficient reasoning for rejecting Dr. Chan’s opinion.

20          The Court disagrees with plaintiff. As discussed below, the ALJ reassessed her symptom

21   testimony and the opinion of Dr. Chan as compelled by this Court and, in so doing, provided

22   reasoning compliant with his burdens under the law and supported by substantial evidence.

23   ///



     ORDER
     PAGE - 5
 1                                             Medical Opinions

 2             In general, more weight should be given to the opinion of a treating doctor than to a non-

 3   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

 4   doctor.     Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996).        Where the record contains

 5   contradictory medical opinions, as in this case, the ALJ can only reject the opinion of a physician

 6   with “‘specific and legitimate reasons’ supported by substantial evidence in the record for so

 7   doing.” Id. at 830-31 (9th Cir. 1996) (quoted source omitted). Plaintiff here argues the ALJ failed

 8   to provide a legally adequate explanation for the opinion of Dr. Chan.

 9             In June 2014, Dr. Chan assessed plaintiff as limited to sedentary work, due to her sickle

10   cell disease causing chronic pain, with the ability to stand and walk two-to-four hours and sit four-

11   to-six hours per eight-hour workday, as well as some postural, manipulative, and environmental

12   limitations. (AR 745-48.) He opined plaintiff would not be capable of sustaining full-time

13   employment with these limitations, adding that she “also has chronic intermittent abdominal [pain]

14   that can prevent her from regular attendance for work.” (AR 748.) In a May 2015 letter, Dr. Chan

15   wrote his assessment of plaintiff’s inability to sustain employment had not changed. (AR 796.)

16   The primary diagnosis was sickle cell disease, with symptoms including chronic pain, and plaintiff

17   had migraine headaches and abdominal pain and was treated with medication “which also causes

18   side effects which would contribute to her limitations.” (Id.) Dr. Chan opined that, despite her

19   compliance with treatment, plaintiff’s “health conditions would prevent her from maintaining any

20   consistent work schedule” and the pain from her sickle cell disease “would cause her to frequently

21   miss work or to require accommodation in the form of days off and breaks as needed.” (Id.) Dr.

22   Chan believed plaintiff would miss more than two-to-three days a month and stated his conclusions

23   were based on his clinical findings and observations, not plaintiff’s report.



     ORDER
     PAGE - 6
 1          The ALJ gave the most weight to contradictory opinions of non-examining State agency

 2   physicians and less weight to the opinion of Dr. Chan. (AR 807-08.) While a treating provider,

 3   Dr. Chan’s opinions were insufficiently supported and inconsistent with the longitudinal record.

 4   “The only rationale provided by Dr. Chan for his opinion is a reiteration of the claimant’s

 5   subjective report of ‘chronic pain’ from sickle cell anemia.” (AR 808 (citing AR 745, 748, 796).)

 6   Although indicating he based his opinion on his clinical findings, neither the opinion evidence, nor

 7   his treatment notes (see, e.g., AR 792) contained objective findings consistent with his opinions.

 8   “Nor is the record as a whole consistent with his opinion. For instance, in contrast to Dr. Chan’s

 9   assessed limitations due to chronic pain from sickle cell anemia, most examinations . . . typically

10   reflected no gait abnormalities; no strength deficits, atrophy, or other neurological problems; and

11   no notable stiffness or other abnormalities in joint function.” (Id.) Plaintiff typically presented as

12   comfortable, alert, and in no acute distress, and providers noted no significant deficits in cognitive

13   function.

14          The ALJ also noted treating hematology specialists indicated plaintiff’s sickle cell anemia

15   was mild (see AR 599-605) and their clinical findings were typically unremarkable (see AR 595-

16   612, 731-43). He found the absence of any specialist treatment for sickle cell anemia after April

17   2014 inconsistent with Dr. Chan’s opinion. The ALJ noted, in addition, that Dr. Chan’s indication

18   plaintiff could not sustain regular work activity was not a medical opinion and, rather, a legal

19   conclusion reserved to the Commissioner. See 20 C.F.R. §§ 404.1527(e)(1), 416.927(e)(1).

20          As observed by the ALJ, opinions that a claimant is disabled or unable to work are issues

21   reserved for the Commissioner’s determination. Id. The ALJ is, moreover, responsible for

22   assessing the medical evidence and resolving any conflicts or ambiguities in the record. See

23   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014); Carmickle v.



     ORDER
     PAGE - 7
 1   Comm’r of SSA, 533 F.3d 1155, 1164 (9th Cir. 2008). When evidence reasonably supports either

 2   confirming or reversing the ALJ’s decision, the court may not substitute its judgment for that of

 3   the ALJ. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

 4          “The ALJ need not accept the opinion of any physician, including a treating physician, if

 5   that opinion is brief, conclusory, and inadequately supported by clinical findings.” Thomas, 278

 6   F.3d at 957. The ALJ properly considers inconsistency with the record, Tommasetti v. Astrue, 533

 7   F.3d 1035, 1041 (9th Cir. 2008), and any discrepancy or contradiction between an opinion and the

 8   physician’s own notes or observations, Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

 9   The opinion of a doctor “‘premised to a large extent upon the claimant’s own accounts of his

10   symptoms and limitations’ may be disregarded where those complaints have been ‘properly

11   discounted.’” Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (quoted

12   source omitted). The more a medical source presents relevant evidence to support an opinion, the

13   better an explanation provided, and the more consistent the opinion is with the record as a whole,

14   the more weight the opinion is given, and the ALJ may further consider any factor tending to

15   support or contradict the opinion of a physician. 20 C.F.R. §§ 404.1527(c), 416.927(c).

16          The ALJ here reasonably found and properly supported his conclusion Dr. Chan’s opinions

17   were insufficiently supported, inconsistent with the longitudinal record, contained minimal

18   rationale, and reiterated plaintiff’s report of pain without providing support in the opinions offered

19   or in Dr. Chan’s own treatment notes. Plaintiff does not demonstrate error in this analysis.

20          The ALJ properly relied on examination findings, including the absence of strength

21   deficits, atrophy, stiffness, or other joint function abnormalities given plaintiff’s testimony her

22   sickle cell anemia symptoms included joint pain, chronic pain in arms, hands, and legs, numbness

23   in fingers, and “constant pain and weakness.” (AR 804, 808.) The ALJ was not required to repeat



     ORDER
     PAGE - 8
 1   his description of plaintiff’s symptom testimony in his analysis of the opinion of Dr. Chan. “As a

 2   reviewing court, we are not deprived of our faculties for drawing specific and legitimate inferences

 3   from the ALJ’s opinion.” Magallanes, 881 F.2d at 755. “Even when an agency ‘explains its

 4   decision with “less than ideal clarity,”’ we must uphold it ‘if the agency’s path may reasonably be

 5   discerned.’” Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (quoted sources omitted). The

 6   Court thus properly considers the ALJ’s decision as a whole, not solely the portion of the decision

 7   addressing a physician’s opinion, the weight assigned the opinion, and the reasons for the weight

 8   assignment. Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004).

 9          Nor did the ALJ fail to properly acknowledge the significance of plaintiff’s sickle cell

10   anemia as objective medical evidence supporting Dr. Chan’s opinion. As described below, the

11   ALJ acknowledged this condition resulted in limitations, required ongoing treatment, and resulted

12   in symptoms, while the record showed reasonable management of symptoms, examination

13   findings contradicting the contentions as to the frequency and severity of symptoms, and evidence

14   of its mild nature from hematology specialists. (AR 805-06.) The ALJ accurately observed that,

15   despite stating he based his opinion on his own clinical findings and observations, Dr. Chan did

16   not identify any such findings or observations in his assessments or treatment notes.

17          Plaintiff otherwise presents a contrary interpretation of the longitudinal record and the

18   significance, or lack thereof, of the fact plaintiff stopped receiving specialized hematology

19   treatment after April 2014. The ALJ’s interpretation of the evidence and the absence of further

20   specialized treatment is at least equally rationale and therefore properly upheld. See Morgan, 169

21   F.3d at 599 (“Where the evidence is susceptible to more than one rational interpretation, it is the

22   ALJ’s conclusion that must be upheld.”). The ALJ, in sum, offered specific and legitimate reasons

23   supported by substantial evidence for assigning less weight to the opinion of Dr. Chan.



     ORDER
     PAGE - 9
 1                                            Symptom Testimony

 2           Absent evidence of malingering, an ALJ must provide specific, clear, and convincing

 3   reasons to reject a claimant’s testimony. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

 4   “General findings are insufficient; rather, the ALJ must identify what testimony is not credible and

 5   what evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834. In considering the

 6   intensity, persistence, and limiting effects of a claimant’s symptoms, the ALJ “examine[s] the

 7   entire case record, including the objective medical evidence; an individual’s statements about the

 8   intensity, persistence, and limiting effects of symptoms; statements and other information provided

 9   by medical sources and other persons; and any other relevant evidence in the individual’s case

10   record.” Social Security Ruling (SSR) 16-3p. 2

11           The ALJ here described plaintiff’s testimony regarding her symptoms both as discussed in

12   the prior decision and at the December 2018 hearing. (AR 804-05.) He found plaintiff’s testimony

13   concerning the intensity, persistence, and limiting effects of her symptoms not entirely consistent

14   with the medical and other evidence in the record. He did not rely on a single factor in reaching

15   his conclusion and, rather, considered the combination of factors discussed. The ALJ, in so doing,

16   provided specific, clear, and convincing reasons in support of his conclusion.

17   A.      Medical Evidence

18           The ALJ found the medical evidence partially consistent with plaintiff’s allegations. (AR

19   805.) The evidence indicated limitations, but did not reflect the level of functional restriction

20   alleged. While medical records showed plaintiff required ongoing treatment for sickle cell anemia,

21   the longitudinal evidence indicated her symptoms are reasonably managed and did not cause

22
             2
               Effective March 28, 2016, the Social Security Administration eliminated the term “credibility”
23
     from its policy and clarified the evaluation of a claimant’s subjective symptoms is not an examination of
     character. SSR 16-3p. The Court continues to cite to relevant case law utilizing the term credibility.

     ORDER
     PAGE - 10
 1   limitations at the frequency and severity alleged. In contrast to her allegations of constant joint

 2   pain, fatigue, weakness, and other symptoms, she had generally unremarkable presentation on

 3   examination, typically reflecting no gait abnormalities, strength deficits, atrophy, other

 4   neurological problems, notable stiffness, or other abnormalities in joint function. She typically

 5   presented as comfortable, alert, or in no acute distress, and providers noted no significant deficits

 6   in cognitive function. (Id. (record citations omitted).)

 7          Consistent with typically unremarkable clinical findings, in 2012 and 2013, treating

 8   hematology specialists indicated plaintiff’s sickle cell anemia was mild. (AR 599-605.) She began

 9   seeing hematologist Dr. Janis Abkowitz in December 2013. She reported worsening hand pain,

10   with fingers locking up for one-to-two hours at a time, but the doctor noted no finger problems or

11   other significant abnormalities and described plaintiff as “quite comfortable.” (AR 740-41.) Dr.

12   Abkowitz indicated episodic viral infections were not connected to the sickle cell anemia. In

13   January 2014, plaintiff reported worsening symptoms, with more severe back, leg, and joint pain,

14   four times a week, for a few hours to days at a time. Dr. Abkowitz began treatment with

15   hydroxyurea “because of the increasing intensity of the pain”, but did not record consistent clinical

16   findings. (AR 737-38.) In later notes through April 2014, plaintiff reported some improvement

17   with hydroxyurea, and on one occasion denied symptoms, and, although reporting hand pain, Dr.

18   Abkowitz did not record any objective findings indicative of deficits in hand function. (AR 805-

19   06 (citing AR 731-36).) Plaintiff did not return to Dr. Abkowitz or see any other hematology

20   specialist after April 2014, which the ALJ found not consistent with the rather profound limitations

21   alleged and suggesting her symptoms were not as severe as alleged. (AR 806.)

22          The ALJ, finally, concluded the longitudinal record did not show plaintiff missed,

23   canceled, or rescheduled appointments at a frequency consistent with her allegations of recurrent



     ORDER
     PAGE - 11
 1   episodes during which she “cannot get out of bed or ‘do anything at all’ due to pain and fatigue,

 2   and that she cannot function at all due to pain side effects.” (Id.)

 3          “While subjective pain testimony cannot be rejected on the sole ground that it is not fully

 4   corroborated by objective medical evidence, the medical evidence is still a relevant factor in

 5   determining the severity of the claimant’s pain and its disabling effects.” Rollins v. Massanari,

 6   261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p. An ALJ therefore properly considers whether the

 7   medical evidence supports or is consistent with a claimant’s allegations. Id.; 20 C.F.R. §§

 8   404.1529(c)(4), 416.1529(c)(4). An ALJ may reject subjective testimony upon finding it

 9   contradicted by or inconsistent with the medical record. Carmickle, 533 F.3d at 1161; Tonapetyan

10   v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001). An ALJ also properly considers evidence

11   associated with treatment and any other factors concerning a claimant’s functional limitations and

12   restrictions due to pain or other symptoms. §§ 404.1529(c)(3), 416.929(c)(3), SSR 16-3p.

13          Again, plaintiff does not demonstrate error in the ALJ’s assessment. The ALJ properly

14   and reasonably considered several different aspects of the record as supporting his decision to not

15   fully accept plaintiff’s symptom severity testimony, including: reasonable management with

16   treatment; inconsistent findings and observations from providers; contradictory evidence from

17   specialists and the absence of continued specialist treatment; and evidence inconsistent with

18   alleged frequency of impairment precluding the ability to maintain attendance or function at a

19   minimal level. As with the opinion of Dr. Chan, plaintiff presents a contrary interpretation of the

20   medical record, without demonstrating the ALJ’s alternative interpretation was not rational.

21   B.     Symptom Exaggeration

22          The ALJ found the evidence to suggest some of plaintiff’s pain reporting may have been

23   associated with drug seeking behavior and this evidence to diminish the believability of plaintiff’s



     ORDER
     PAGE - 12
 1   subjective report of pain, especially in light of her typically unremarkable presentation. (AR 806.)

 2   On January 9, 2015, due to a toothache, plaintiff received a prescription for opioid pain medication

 3   (oxycodone-acetaminophen (AKA Percocet)) that could be filled on January 16, 2015. (AR 767-

 4   69.) The prescription was for fifty pills, taken twice a day, indicating the pills would last twenty-

 5   five days, until February 2, 2015. On January 27, 2015, plaintiff reported she was taking the

 6   Percocet and asked for more due to upcoming dental work. (AR 776-77.) “However, doctors

 7   found that the claimant’s urinalysis and confirmatory testing was negative for the medication, and

 8   they denied her request.” (AR 806; AR 777-79.) In March 2015, plaintiff again requested Percocet

 9   by name from treating provider Dr. Chan.         “Dr. Chan noted the prior urinalysis that was

10   inappropriately negative for opioids, and that the claimant had begun treating with pain

11   management provider Dr. Lee, who had prescribed non-opioid medication. Dr. Chan denied the

12   claimant’s request.” (Id. (citing AR 792-93).)

13          Plaintiff observes that no provider opined she was exaggerating her symptoms, states that

14   the March 2015 treatment note does not show she requested Percocet by name, and notes Dr. Chan

15   did not object to her request for an opioid, instead asking plaintiff’s pain management specialist:

16   “I have reviewed your note and narcotic was not mentioned for her pain management plan. Can

17   you give me some recommendation if narcotic is not indicated for her, or small amount I can

18   [prescribe] as long as I watch her drug screen every time?” (AR 795.) Also, as the ALJ’s other

19   reasons had been rejected by this Court, plaintiff asserts the ALJ appears to have highlighted

20   certain aspects of the record in order to find an additional reason to support his conclusion.

21          The ALJ did not err in identifying an additional reason for not fully accepting plaintiff’s

22   symptom testimony. He properly conducted further administrative proceedings as directed by the

23   Court. Nor did the ALJ’s consideration of this evidence reflect harmful error. The record clearly



     ORDER
     PAGE - 13
 1   shows plaintiff requested Percocet by name in late January 2015 (AR 776 (“Requesting a ‘few

 2   more percocet’”)), while the March 2015 treatment note indicates she made a refill request for this

 3   medication (“Refill Request[.] Comment: Refill Percocet”) (AR 792). “In reaching his findings,

 4   the [ALJ] is entitled to draw inferences logically flowing from the evidence.” Sample v. Schweiker,

 5   694 F.2d 639, 642 (9th Cir. 1982). The ALJ here reasonably construed the evidence as reflecting

 6   some of plaintiff’s pain report “may have” been associated with drug seeking behavior. (AR 806.)

 7   C.     Activities

 8          One does not need to be “utterly incapacitated” in order to be found disabled under the

 9   Social Security Act. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). An ALJ nonetheless

10   properly considers evidence associated with a claimant’s activities in assessing symptom

11   testimony. See generally Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997). The two

12   grounds for using daily activities to form the basis of an adverse credibility determination include

13   (1) whether the activities contradict the claimant’s testimony and (2) whether the activities meet

14   the threshold for transferable work skills. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). See

15   also Molina, 674 F.3d at 1112-13 (“While a claimant need not ‘“vegetate in a dark room”’ in order

16   to be eligible for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports

17   participation in everyday activities indicating capacities that are transferable to a work setting.

18   Even where those activities suggest some difficulty functioning, they may be grounds for

19   discrediting the claimant’s testimony to the extent that they contradict claims of a totally

20   debilitating impairment.”) (citations omitted).

21          The ALJ here offered the following reasoning associated with plaintiff’s activities:

22                  The claimant was able to care for her young son during the period
                    at issue, which does not seem entirely consistent with her alleged
23                  symptoms and limitations. She stated that she was a single parent
                    and was responsible for the full care of her child on a daily basis; no

     ORDER
     PAGE - 14
 1                  one helped her ([AR 352]). Her duties included bathing, feeding,
                    preparing food, and taking him to and from school and
 2                  appointments. She was able to attend parent-teacher conferences.
                    ([AR 352-59, 370-78]). She indicated that she would leave her
 3                  house every day and either walked or used public transportation
                    ([AR 355, 373]). She testified that she tries to walk for exercise and
 4                  that she and her son would walk in the neighborhood. The claimant
                    also stated that she babysat her brother’s child ([AR 59-60]).
 5
                    The claimant also indicated that she could attend to most household
 6                  cleaning tasks on a regular basis and could prepare simple meals
                    daily. She shopped for herself in stores once or twice a week ([AR
 7                  352-59, 370-77]).

 8                  The activities above, including being the sole caregiver to [a] young
                    child, are not entirely consistent with the claimant’s allegations of
 9                  disabling pain and other symptoms. This includes her assertions of
                    persistent weakness and chronic pain in her arms, hands, and legs;
10                  on some days she cannot get out of bed or do anything; and her pain
                    medication “prevents her from functioning.”
11
                    It also appears that the claimant has been able to work with her
12                  impairments, which suggests that they cause less restriction [than]
                    she alleges. As noted in the procedural section of this decision, the
13                  claimant requested a closed period of disability that ends December
                    31, 2015, because she returned to work in January 2016 ([AR 831-
14                  32, 845]). This request is consistent with updated earning records
                    showing wages indicative of [SGA] for 2016 and 2017 ([AR 958-
15                  59, 953-57, 950-51]). However, medical records from 2016 and
                    2017 ([AR 1034-1108]) reflect diagnosis and treatment regarding
16                  sickle cell anemia, and that the claimant’s overall presentation
                    changed little when compared [with] the medical evidence from
17                  2012 to 2015. In other words, because there is little change in the
                    claimant’s overall presentation in 2016 and 2017, this suggests that
18                  she was not working consistently prior to 2016 for reasons other
                    than her alleged medical symptoms.
19

20   (AR 806-07.)

21          Plaintiff argues the ALJ, as in the earlier decision, restates the finding regarding her

22   activities as based primarily on her childcare responsibilities and fails to tie her rejected testimony

23   to this reasoning. Plaintiff also argues the ALJ failed to adequately explain or identify supportive



     ORDER
     PAGE - 15
 1   evidence for his conclusion the medical record showed little change in her sickle cell anemia

 2   following her return to work. The Court, however, finds the ALJ’s reasoning adequate and his

 3   interpretation of the evidence rational and supported by substantial evidence.

 4          Earlier in the decision, the ALJ described plaintiff’s reporting and testimony at the 2015

 5   hearing, including, inter alia, that she had good and bad days, was unable to get out of bed or “‘do

 6   anything at all’” on bad days, and relied on her brother or a friend to help with childcare and

 7   household chores on some bad days, including having her brother help her “‘get up period’ or she

 8   would lie in bed for days.” (AR 804.) Plaintiff also reported taking daily medications, including

 9   narcotics, that “‘prevent her from functioning, period.’” (Id.) The ALJ also noted plaintiff’s

10   testimony at the December 2018 hearing that, prior to 2016, she could only work temporary jobs

11   and work intermittently, was unable to work on a consistent basis due to fatigue, weakness, and

12   pain, which worsened periodically, and had pain in her arms, legs, and fingers, and constant pain

13   and weakness. (Id.) The ALJ’s decision, read as a whole, compels the conclusion the ALJ properly

14   considered plaintiff’s childcare responsibilities, as well as her ability to leave her house every day,

15   walk and use public transportation, walk for exercise, babysit, regularly attend to most household

16   cleaning tasks, prepare simple meals daily, and shop for herself weekly, as evidence of activities

17   not entirely consistent with her testimony as to the degree of her impairment. (AR 806.) See, e.g.,

18   Molina, 674 F.3d at 1113 (“The ALJ could reasonably conclude that Molina’s activities, including

19   walking her two grandchildren to and from school, attending church, shopping, and taking walks,

20   undermined her claims that she was incapable of being around people without suffering from

21   debilitating panic attacks.”); Burch v. Barnhart, 400 F.3d 676, 680-81 (2005) (affirming ALJ's

22   finding a claimant’s daily activities “‘suggest that she is quite functional[,]’” where activities

23   included the ability to care for her own personal needs, cook, clean and shop, interact with her



     ORDER
     PAGE - 16
 1   nephew and boyfriend, and manage her own finances and those of her nephew); Morgan, 169 F.3d

 2   at 600 (“Contrary to Morgan’s claims of disability, the ALJ determined that Morgan’s ability to

 3   fix meals, do laundry, work in the yard, and occasionally care for his friend’s child served as

 4   evidence of Morgan’s ability to work.”) Cf. Treviso, 871 F.3d at 676, 682 (record provided “no

 5   details” and “almost no information” of what the claimant’s regular childcare activities entailed or

 6   whether claimant cared for children alone or with assistance).

 7          The ALJ did not, moreover, consider plaintiff’s childcare and other activities in isolation.

 8   He properly considered that plaintiff was able to return to work with her impairment. While

 9   alleging error in the failure to discuss supportive medical evidence, plaintiff does not identify any

10   evidence contradicting the ALJ’s conclusion. Nor does she acknowledge her own relevant

11   testimony. At the December 2018 hearing, plaintiff testified she had returned to work in January

12   2016 and was, at the time of the hearing, working as a hotel housekeeper. (AR 837.) The ALJ

13   asked plaintiff whether her illness had changed and allowed her to work more. (AR 847.) Plaintiff

14   answered that it was “still probably the same” and that she was “just learning how to maintain it a

15   little bit better as far as what not to do and what to do[.]” (Id.) When the ALJ asked whether her

16   day-to-day activities had changed since the prior hearing, plaintiff did not remember the activities

17   previously described and answered: “I mean, I’m trying now a little bit more.” (Id.) Considering

18   this testimony, as well as the record as a whole, the Court finds no error in the ALJ’s finding of

19   inconsistency with plaintiff’s activities.

20                                                   RFC

21          Plaintiff asserts an absence of substantial evidence support for the RFC findings she could

22   sustain sedentary work while on-task ninety percent of the time, with up to five absences per year.

23   She maintains these findings were entirely arbitrary and based on what the VE deemed acceptable,



     ORDER
     PAGE - 17
 1   and otherwise points to various aspects of the medical record as inconsistent with the RFC.

 2          RFC is the most a claimant can do despite limitations and is assessed based on all relevant

 3   evidence in the record. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). An RFC finding need not

 4   directly correspond to a specific medical opinion. Chapo v. Astrue, 682 F.3d 1285, 1288 (10th

 5   Cir. 2012). See also Turner v. Comm’r of Social Sec. Admin., 613 F.3d 1217, 1222-23 (9th Cir.

 6   2010) (an RFC may include limitations consistent with, but not identical to the opinions of a

 7   physician). The final responsibility for determining RFC is reserved to the Commissioner. §§

 8   404.1527(d)(2), 404.1546(c), 416.927(d)(2), 416.946(c). That responsibility includes “translating

 9   and incorporating clinical findings into a succinct RFC.” Rounds v. Comm’r, SSA, 807 F.3d 996,

10   1006 (9th Cir. 2015) (cited source omitted).

11          The ALJ in this case formulated an RFC reasonably accounting for all relevant evidence

12   in the record, including some degree of impairment in relation to staying on task and attendance,

13   but lesser restrictions than those opined by Dr. Chan. Further, to the extent plaintiff reiterates

14   arguments raised in relation to the medical opinion and other evidence, the mere restating of those

15   arguments does not establish error at step four or step five. Stubbs-Danielson v. Astrue, 539 F.3d

16   1169, 1175-76 (9th Cir. 2008).

17                                           CONCLUSION

18          For the reasons set forth above, this matter is AFFIRMED.

19          DATED this 31st day of March, 2020.

20

21                                                        A
                                                          Mary Alice Theiler
22                                                        United States Magistrate Judge

23


     ORDER
     PAGE - 18
